Citation Nr: 1624702	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  06-09 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a disability evaluation in excess of 10 percent for a residual scar associated with an abscess of the left side of the neck, claimed as bumps on face and body.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1981 to January 1985.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

This matter was previously remanded by the Board in January 2011 and August 2012.

In September 2015, the Veteran testified before the undersigned at a hearing held by video conference.  A copy of the transcript has been associated with the claims file.

The matter was remanded by the Board for additional development in November 2015.  The post-remand record shows substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The residual scar associated with the abscess of the left side of the neck is not painful or unstable, and is 3 cm long by 0.2 cm wide.


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for a scar associated with an abscess on the left side of the neck are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & 2015); 38 C.F.R. § 4.118, Diagnostic Codes (DC) 7800 to 7819 (2002 and 2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is not adequately compensated for the current severity of his skin disability because, although he has been treated for bumps and abscesses over his body, VA has only assigned a single 10 percent disability rating for the residual scar, abscess on the left side of his neck.  He has submitted numerous written statements and testified at hearings asserting that the same condition that affected his neck also affects his entire body and has caused numerous areas of scarring and discoloration.  The Veteran has not asserted that his service-connected residual scar, abscess on left side of neck is tender, painful, adherent to underlying tissue, or elevated or depressed on palpation.  He has also not reported that the skin texture of the scar is abnormal, hypo- or hyper-pigmented, or that the scar is larger in length or width than reported by VA examiners, or that the scar is manifested by any additional characteristics of disfigurement.

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA advised the Veteran of the general criteria for determining a disability rating and an effective date of the award in a November 2007 notice letter, issued prior to the rating action on appeal.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate the claim.  The Veteran's service treatment records have been associated with the claims file, as well as pertinent post-service private treatment records identified by the Veteran from VA Medical Centers (VAMC) in New York including: New York, Bronx, Montrose/Hudson Valley and Northport; Baltimore, Maryland and Wilmington, Delaware.  The Veteran has not identified or submitted any medical records from private health care providers.

Treatment records from the VAMCs do not reflect that the Veteran has sought treatment for complaints of any symptoms related to his service-connected residual scar on the left side of his neck.

During the pendency of the appeal, the Veteran was afforded VA examinations of the scar on his left neck and of the skin in October 2005, December 2007, January 2011 and January 2016.  The Board finds that the VA examination reports are adequate for rating purposes of the scar as the examiners conducted an appropriate evaluation of the Veteran, considered the Veteran's lay statements, and noted examination findings as to the severity of the Veteran's scar of the left neck.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Furthermore, there is no evidence of a material change in the severity of the Veteran's scar of the left neck since the most recent VA examination.  As such, the Board finds that VA has fully satisfied the duty to assist and notify.

Analysis

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2015).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

During the pendency of this appeal, VA amended the rating criteria for the evaluation of scars, which became effective on October 23, 2008.  See 73 Fed. Reg. 54708 (Sept. 23. 2008).  Those revisions are applicable to claims filed on or after October 23, 2008.  A Veteran rated under the previous criteria may request review under the revised criteria.  In this case, the Veteran submitted his claim in September 2005 and has not specifically requested such consideration.  However, the RO considered the old criteria in the September 2008 statement of the case and the new criteria in the March 2012 and February 2012 supplemental statements of the case.  Therefore, the Board will consider the claim under the old and new criteria in order to ascertain which version would afford him the highest rating.

As noted above, the Veteran contends he is not being adequately compensated for his abscess condition as he is only receiving a single 10 percent disability evaluation for the scar on the left side of his neck, which resulted from drainage of an abscess while he was in service.  The Veteran claims that he is entitled to an increased disability rating for this condition because the abscesses, or bumps, are not only found on his neck, but over his entire body, and the treatment for these additional bumps has resulted in numerous additional scars.  Significantly, a review of the claims file reveals that although the Veteran claimed service connection for "bumps over body and face," the grant of service connection was limited to "abscess of the left neck."  See April 2004 Rating Decision and Codesheet.  The initial question before the Board, therefore, is whether the initial grant of service connection was too narrow in scope, and should be broadened to include scars associated with treatment for a disorder which affects more of the body than the left side of the neck.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).

In this regard, the Board remanded the claim in November 2015, for the purpose of scheduling the Veteran for a skin examination of his whole body, and obtaining an opinion addressing the etiology of the bumps that have appeared on areas of the body apart from the neck.  The Board requested that the VA examiner specifically state the cause for the Veteran's lipomas, scars or "bumps" on any part of his body and discuss whether the underlying pathology is the same as that which caused the Veteran's service-connected scar on the left side of his neck or the bumps on the left side of his face for which he was treated in service.

The Veteran underwent VA skin examination in January 2016.  In the associated report of examination, the VA examiner diagnosed the bumps on the Veteran's body (apart from the neck) as lipomas.  The examiner noted that the Veteran had had multiple lipomas over his chest and abdomen which were excised in 2004 and had been determined to be benign neoplasms of the adipose tissue.  The examiner determined that the underlying pathology of these lipomas was not the same as that which caused the Veteran's service-connected scar on the left side of his neck.  The Veteran's service records reflected that he was treated for a left preauricular abscess with cellulitis while he was in service.  The examiner noted that cellulitis is caused by infection which resulted in the left preauricular scar.  A detailed review of the Veterans service treatment records showed no evidence of any lipomas while he was in service.  As such, the examiner concluded that the lipomas were totally unrelated to the Veteran's service-connected scar on the left side of his neck or to the bumps on the left side of his face treated in service.  This opinion incidentally concurs with the opinion of the January 2011 VA skin examiner which determined that there was no evidence of the Veteran experiencing lipomas in service.  In sum, the January 2016 VA examiner opined that all other skin conditions, with the exception of the scar on the left side of the neck, were not manifestations of the Veteran's service-connected disability.

The Board recognizes that the Veteran believes that the lipomas he has developed all over his bodies are related to the condition for which he was treated in service, and for which he subsequently was service connected.  In considering the Veteran's statements, the Board observes that lay witnesses are competent to opine as to some matters of diagnosis and etiology, and acknowledges that the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  In this case, the Veteran's testimony as to the cause of bumps over parts of the body apart from his neck is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  While the Veteran is competent to report that he has developed bumps, he is not competent to identify their cause.  The Board therefore finds that the Veteran's testimony is not competent insofar as it purports to determine that the bumps that developed after service are related to or caused by the underlying pathology for which he was treated in service.  As such, the Board concludes that the Veteran's testimony is outweighed by the competent and probative medical opinion of the January 2016 VA examiner.

Having determined that the lipomas for which the Veteran was treated post-service are unrelated to his service-connected residuals of the abscess on his neck, the Board will not address evidence pertaining to treatment for lipomas post-service, and will only consider evidence relating to the Veteran's face and the residual scar from an abscess on his neck in rendering a decision in this matter.

Turning to the applicable diagnostic criteria, under the pre-October 2008 rating criteria, DC 7819, benign skin neoplasms were to be rated as disfigurement of the head, face, or neck (DC 7800), scars (DCs 7801, 7802, 7803, 7804 or 7805) or impairment of function.  The same is true under the new rating criteria effective October 23, 2008, except that DC 7800 now includes disabilities resulting from burn scar(s) of the head, face or neck; and scar(s) of the head, face or neck due to other causes, in addition to disfigurement of the head, face or neck.  The underlying criteria for DC 7800 remains the same - the disability is evaluated based upon how many characteristics of disfigurement are present.  The eight characteristics of disfigurement, for rating purposes, are as follows: 1) Scar 5 or more inches (13 or more cm.) in length; 2) Scar at least one-quarter inch (0.6 cm.) wide at widest part, 3) Surface contour of scar elevated or depressed on palpation, 4) Scar adherent to underlying tissue, 5) Skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.), 6) Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.), 7) Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.), and 8) Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.). Id., Note 1.  Additionally, consideration must be given to unretouched color photographs when evaluating under DC 7800. Id., Note 3.  The new criteria also provide for separate evaluations for disabilities other than disfigurement that are associated with individual scar(s) of the head, face or neck, such as pain, instability and residuals of associated muscle or nerve injury under the appropriate diagnostic code.

A 10 percent disability evaluation is warranted for a scar or disfigurement of the head, face or neck with one characteristic of disfigurement; a 30 percent rating is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips, or; with two or three characteristics of disfigurement.  A 50 percent disability evaluation is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips, or; with four or five characteristics of disfigurement.  An 80 percent disability evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips, or; with six or more characteristics of disfigurement.

A review of the record reflects that the Veteran has not received either VA or private treatment specifically for his service-connected skin disability.  Apart from the Veteran's statements, the evidence for consideration includes several reports of VA skin examination.  On VA examination in October 2005, the Veteran complained of having bumps on his skin which had been removed.  The examiner noted some nodules on the Veteran's anterior trunk and thigh which covered less than 1 percent of his body surface.  The examiner diagnosed the Veteran with lipomas.

The Veteran underwent a second VA skin disease examination in December 2007.  At that time, the Veteran reported that while he was in service he had an abscess on his face.  The examiner noted that it was drained for six months.  The examiner also noted some icepick scars on the Veteran's left cheek.  The examiner diagnosed the Veteran with acne scars.

The Veteran also underwent a VA scars examination in December 2007.  The Veteran reported that he had cysts on his face in service and one on his left cheek which was drained several times over a six-month period.  The examiner noted a scar in the Veteran's left preauricular area with icepick scars.  The examiner noted that the scar was approximately 1 cm in area.  There was no pain on examination, or adherence to the underlying tissue.  The texture of skin was normal and the scar was not unstable.  There was no discoloration of the skin, no inflammation, no induration and no limitation of motion.  The examiner diagnosed the Veteran with acne scars.
In January 2011, the Veteran again underwent a VA scar examination.  Physical examination revealed a scar on the Veteran's neck 3 cms in length and 0.5 cms in width.  The examiner noted that the scar was not painful on examination and was not deep or adherent to underlying tissue.  The examiner noted that there was no breakdown of the skin; the scar was superficial and even with the surface of the skin.  The entire scar was hypo-pigmented and there was some mild atrophy in a 1 cm square area.  The examiner diagnosed the Veteran with a scar, left preauricular area.

In January 2016, the Veteran underwent an additional VA scars examination.  The examiner noted the scar on the left side of the Veteran's neck, s/p incision and drainage of a left preauricular abscess.  The examiner noted that the scar was not painful or unstable.  The scar was noted as 3 cms in length and 0.2 cms in width.  The examiner noted that it was not elevated or depressed, not adherent to underlying tissue and not abnormally pigmented.  The examiner diagnosed scar, left preauricular area.  

Based upon the above, the Board concludes that a rating higher than 10 percent is not warranted under either the old or new criteria for DC 7800, as the service-connected disability is not manifested by visible or palpable tissue loss, gross distortion or asymmetry of one feature or paired set of features, nor by two or three characteristics of disfigurement.  The residual scar is not 5 or more inches (13 or more cm.) in length; is not at least one-quarter inch (0.6 cm.) wide at widest part; does not have a surface contour of that is elevated or depressed on palpation; is not adherent to underlying tissue; is not hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); does not have an abnormal skin texture (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); does not have underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and is not indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

In evaluating whether a higher rating might be warranted under an alternative diagnostic code, the Board finds that Diagnostic codes 7801 and 7802 are not applicable because these codes apply to scars other than scars on the head, face or neck.  Similarly, Diagnostic code 7803 is not applicable because the scar is not unstable.  Diagnostic code 7804 also does not apply because the scar is not painful on examination.  Finally, Diagnostic Code 7805 is not applicable because there is no limitation of motion caused by this scar.  There are no other relevant diagnostic codes which may be used to rate the Veteran's service-connected disability.

The Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Here, the rating criteria describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms.  Id.  The Veteran has not complained of any symptom that is not addressed in DC 7800, or in any other relevant diagnostic code.  Thus, as the Veteran does not experience any symptomatology not already encompassed in the Rating Schedule, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

As a final point, the Board notes that a December 2009 rating decision granted the Veteran entitlement to total disability due to individual unemployability (TDIU) effective December 1, 2007, the date he stopped working.  The issue of entitlement to TDIU prior to December 1, 2007 is not raised by the record as the Veteran has not asserted that his service-connected scar residuals prevent him from securing or following substantially gainful employment, and the record otherwise shows that 

the Veteran was employed prior to this date.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A rating in excess of 10 percent for scar from excision of an abscess of the left neck, claimed as bumps on face and body, is denied.




____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


